DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 11/23/2020.  Claims 1-12 are presented for examination. Claims 1-12 are pending. All rejection(s) and or objection(s) not repeated below are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad et a. (US Pub. 2014/0358935) in view of Warman et al. (US Pub. 2006/0248373).

storing data in a first location (See Fig. 10, steps 1010 and paragraphs 0204 and 0207, wherein data backups are stored at a first location of the NAS 995); 
maintaining a record of backups of the stored data, the record defining an entry for each backup comprising details of the data that has been backed up and the location of the data that has been backed up (See Fig. 10, steps 1030-1080 and paragraph 0180 and 0208, wherein metabase entries are created when a new journal entry is created or updated. See paragraph 0233 further teaches the data structure to maintain storage location, relationships, data characteristics, etc); 
updating the record of backups of the stored data with a new entry every time at least part of the stored data is stored at a new location different from the first location (See Fig. 17, wherein whether the stored data is modified at the source or target, the metabase record is updated to maintain the information of the new entry; 
receiving an instruction to delete the stored data (See Fig. 17, steps 1714, or 1738); 
accessing the maintained record of backups of the stored data (See Fig. 17, steps 1716, 1718, 1740, and 1742, wherein the metabase is record is accessed for the deletion of data);
Prahlad et al. do not explicitly disclose transmitting an instruction for each respective entry in the record of backups, the instruction comprising an instruction to delete the stored data at the respective location for the respective entry. 
See paragraph 0022, lines 7-15, wherein upon receiving the deletion command, secondary deletes the backup copy of the data saved on the secondary storage and the primary also deletes the data copy in the primary storage.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Prahlad et al. to include the teaching of Warman et al. in order to arrive at the current invention. The advantage of doing so is to prevent a situation where the primary fails to tell secondary to delete the backup copy of the data. Failure of doing so might cause inconsistency between the two storages.

As per claims 2, 6, and 10, Prahlad et al. disclose the method according to claim 1, wherein the record defining an entry for each backup comprising the details of data that has been backed up and the location of the data that has been backed up further comprises a retention policy for the data that has been backed up. See paragraph 0027 and paragraph 0233, lines 4-10. 

As per claims 3, 7, and 11, Prahlad et al. disclose the method according to claim 2, wherein the step of updating the record of backups of the stored data with a new entry every time at least part of the stored data is stored at a new location different from the first location further comprises including a retention policy in the new entry. See .

Claims 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad et al. and Warman et al. and further in view of Xu et al. (US Pub. 2016/0055225).
As per claims 4, 8, and 12, Prahlad et al. disclose a method of deleting stored. See Fig. 20, steps 2030, 2032, 2046, and 2048 but do not explicitly disclose the method according to claim 1, and further comprising receiving from each respective location a confirmation that the stored data has been deleted and generating an output confirming that the stored data has been deleted at all backup locations.
Xu et al. disclose notifications indicating that data has been deleted for one or more grouped subsets of data stored in the data stores. See method in paragraph 00250 and provide structure in Fig. 2.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Prahlad et al. to include the teaching of Xu et al. in order to arrive at the current invention. The motivation of doing so is to allow the metabase/indexer to determine whether the data or the record has been deleted in order to update in the data structure to the most up to date status.

Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed 11/23/2020, with respect to the rejection(s) of claim(s) 1, 5, and 9 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Warman et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Thanh D Vo/           Examiner, Art Unit 2139 

/REGINALD G BRAGDON/           Supervisory Patent Examiner, Art Unit 2139